Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 and 8/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20  of U.S. Patent No. 10783381. Although the claims at issue are not identical, they are not patentably distinct from each other because obvious variants changing the scope by excluding previously claimed limitations.
Allowable Subject Matter
Claim 21-40 have allowable matter overcoming the non art rejections is needed prior to a notice of allowance.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 21, 28, and 35 all of the prior art of record fails to teach or suggest the limitation of claim 21, a system comprising: a data processor; and an autonomous vehicle occlusion detection system, executable by the data processor, the autonomous vehicle occlusion detection system being configured to: receive image data from an image data collection system associated with an autonomous vehicle; perform feature extraction on the image data; determine a presence of an extracted feature in a plurality of image frames of the image data by tracing the extracted feature across the plurality of image frames; apply a trained image sequence classifier to the extracted feature in the plurality of image frames; detect an occlusion status of the extracted feature; and perform object-level contour detection on the extracted feature. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art JP 2009015827 A Zhu US 2013/0170696 discloses an example of a method for identifying objects in video content according to the disclosure includes receiving video content of a scene captured by a video camera, detecting an object in the video content, identifying a track that the object follows over a series of frames of the video content, extracting object features for the object from the video content, and classifying the object based on the object features. Classifying the object further comprises: determining a track-level classification for the object using spatially invariant object features, determining a global-clustering classification for the object using spatially variant features, and determining an object type for the object based on the track-level classification and the global- clustering classification for the object.
All dependent claims are allowable for at least the reasons of claim 21, 28, and/or 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  To provide an object tracking method, object tracking system and object tracking program for efficiently tracking multiple objects through occlusion. <P>SOLUTION: An object model for each of a plurality of objects to be tracked is generated, wherein the generated object model comprises at least one feature of the object, an image of a group that may include a plurality of objects is consecutively photographed and captured. Each generated object model is scanned over the obtained image of a group and a conditional probability for each object model is computed, based on the at least one feature. An object model with the computed conditional probability equal to or higher than the prescribed value is selected, and the location of the corresponding object is determined within the image of a group for the selected object model. The computation of the probability and the determination of the location are repeated for at least one non-selected object model. Finally, by performing the similar processing on images of groups photographed at different times, each object is tracked within the group using a tracking history of the tracked object and the determined location of the tracked object within the image of the group.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665